IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,058-01


                      EX PARTE DESIRAE MONIQUE MATA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 14-4486-A IN THE 106TH DISTRICT COURT
                               FROM GAINES COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

capital murder and sentenced to imprisonment for life without parole.

        On June 4, 2019, the trial court granted Applicant a ninety-day extension in which to file a

supplemental application. The habeas record has been properly forwarded to this Court by the

district clerk pursuant to TEX . R. APP . P. 73.4(b)(5). However, the record has been forwarded

without the trial court having completed the habeas proceedings in this case. We remand this

application to the 106th District Court of Gaines County to allow the parties and the trial judge to
complete the proceedings, including an evidentiary investigation and the entry of findings of fact and

conclusions of law if appropriate.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 150 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 180 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed:         August 21, 2019
Do not publish